Case 1:20-cv-20246-JEM Document 11 Entered on FLSD Docket 07/02/2020 Page 1 of 1




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                   Case Number: 20-20246-CIV-MARTINEZ-OTAZO-REYES

  AUDRIS DE LA IGLESIA, individually and on
  behalf of all others similarly situated,
          Plaintiff,

  vs.

  RAPID MULTISERVICE & MESSENGER
  CORP.,
        Defendant.
  _____________________________________/

                FINAL ORDER OF DISMISSAL WITHOUT PREJUDICE AND
                  ORDER DENYING ALL PENDING MOTIONS AS MOOT

         THIS MATTER is before the Court upon the parties’ Joint Stipulation of Dismissal without

  Prejudice [ECF No. 10]. It is:

         ADJUDGED that this action is DISMISSED without prejudice. All parties shall bear

  their own attorney’s fees and costs. It is also:

         ADJUDGED that all pending motions in this case are DENIED AS MOOT, and this case

  is CLOSED.

         DONE AND ORDERED in Chambers at Miami, Florida, this 2nd day of July, 2020.




                                                     ___________________________________
                                                     JOSE E. MARTINEZ
                                                     UNITED STATES DISTRICT JUDGE

  Copies provided to:
  Magistrate Judge Otazo-Reyes
  All Counsel of Record
